      Case: 4:15-cr-00049-CDP Doc. #: 654 Filed: 10/09/19 Page: 1 of 3 PageID #: 4004



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
                                Plaintiff,   )
                                             )
 v.                                          )              Case No. 4:15 CR 49 CDP
                                             )                                (DDN)
 RAMIZ HODZIC,                               )
                                             )
                             Defendant.      )



UNOPPOSED MOTION BY DEFENDANT HODZIC TO CONTINUE SENTENCING
   AND FOR ADDITIONAL TIME TO FILE SENTENCING MEMORANDUM

        Defendant Ramiz Hodzic through his attorney, Assistant Federal Public De-

fender Diane L. Dragan requests that the Court continue the sentencing to a date

between November 12 and November 14, 2019, if that works for the Court. Over

the last 30 days, Counsel obtained several boxes of Mr. Hodzic’s belongings from

the government. The boxes included photographs, photo albums, videos, VHS

tapes, computer equipment and other documents related to Mr. Hodzic’s family

and his military service. The boxes also include Official military documents that

discuss his service and war injuries. They also included books which discuss his

military awards and the deaths of his father and many of his fellow Bosnian sol-

diers. All of these documents and books are in Bosnian. Counsel is still actively

trying to have some of these documents translated for use in his sentencing mem-

orandum.
   Case: 4:15-cr-00049-CDP Doc. #: 654 Filed: 10/09/19 Page: 2 of 3 PageID #: 4005



      Additionally, since making the prior request for continuance, undersigned

counsel and the mitigation investigator and the legal research and writing attorney

all assigned to work on Mr. Hodzic’s case were also all assigned to a death-eligible

case involving a carjacking murder on September 10, 2019. The nature and seri-

ousness of that case required all team members to immediately invest considera-

ble time and efforts on that case. Counsel has also been assigned multiple other

cases in the last month involving serious gun and drug crimes and handled several

sentencings, pleas, revocations and duty days.

      Counsel along with her mitigation specialist and research and writing attor-

ney are all actively working on the sentencing memorandum in this case but we

need additional time to finalize the memorandum and exhibits for the Court’s con-

sideration. The government has no opposition to this request but would like the

sentencing completed prior to November 15, 2019 to accommodate issues in co-

defendant Rosic’s case.

      Dated October 9, 2019.


                                    Respectfully submitted,


                                    /s/Diane L. Dragan
                                    Assistant Federal Public Defender
                                    1010 Market Street, Suite 200
                                    St. Louis, Missouri 63101
                                    Telephone: (314) 241-1255
                                    Fax: (314) 421-3177
                                    E-mail: Diane_Dragan@fd.org
   Case: 4:15-cr-00049-CDP Doc. #: 654 Filed: 10/09/19 Page: 3 of 3 PageID #: 4006



                                    Attorney for Defendant Hodzic




                           CERTIFICATE OF SERVICE


       I hereby certify that on October 9, 2019, the foregoing was filed electroni-
cally with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon Assistant United States Attorney Matthew Drake.



                                    /s/Diane L. Dragan
